Moody National REIT I, Inc. POS AM EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.2 to Registration Statement on Form S-11 (No. 333-179521) of our report datedMarch 29, 2013, relating to the consolidated financial statements of Moody National REIT I, Inc. and Subsidiaries, appearing in the Annual Report on Form 10-K of Moody National REIT I, Inc. for the year ended December 31, 2012, and our report dated January 25, 2013, relating to the combined financial statements of Terrapin Operator Woodlands, LLC and theTenancy In Common as of and for the nine months ended September 30, 2012 and as of and forthe year endedDecember 31, 2011appearing in the Current Report on Form 8-K/A of Moody National REIT I, Inc., and to the reference to us, under the heading “Experts” in the Prospectus, which is part of such Registration Statement. /s/ Frazier & Deeter, LLC Atlanta, Georgia April24, 2013
